Citation Nr: 9918403	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  94-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right fibula.

2. Entitlement to an evaluation in excess of zero percent for 
residuals of a fracture of the right scapula/clavicle.

3. Entitlement to an evaluation in excess of zero percent for 
residuals of fractures of the right fifth and sixth ribs.

4. Entitlement to an evaluation in excess of zero percent for 
residuals of a hemorrhoidectomy, effective from December 
1991 to March 1993.

5. Entitlement to an evaluation in excess of 10 percent for 
residuals of a hemorrhoidectomy, effective from April 1993 
to August 1993.

6. Entitlement to an evaluation in excess of zero percent for 
residuals of a hemorrhoidectomy, effective from September 
1993.

7. Entitlement to an evaluation in excess of zero percent for 
residuals of a hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The Board remanded the case in December 1997 for additional 
development to include obtaining the veteran's current 
address, affording him VA orthopedic and internal medical 
examinations, and scheduling him for a hearing at the RO 
before a member of the Board.  Thereafter, the RO 
accomplished the additional development and returned the 
claims file to the Board.  

With regard to the veteran's request for a hearing before a 
Member of the Board at the RO, the Board notes that the 
requested hearing was scheduled to be held at the RO in 
Oakland, California, in August 1995.  The veteran failed to 
report for this hearing and, by a February 1997 statement, 
claimed that he did not receive notice of the hearing until 
two weeks after the date on which it was scheduled to be 
held.  Thereafter, pursuant to the December 1997 remand from 
the Board, the veteran's hearing before a Member of the Board 
at the RO in Oakland, California, was rescheduled for April 
1999.  However, the veteran failed to appear at the appointed 
time without canceling the hearing and he has not requested 
that another hearing be scheduled.  Additionally, review of 
the claims file shows that the veteran has not responded to a 
hearing clarification letter, to confirm his continued desire 
for a hearing, sent by the RO in September 1998.  
Accordingly, inasmuch as the RO has attempted to ascertain 
the status of the appellant's hearing request and the 
appellant has failed to reply to such inquiry and given his 
failure to report for the April 1999 hearing, the Board is of 
the opinion that the appellant has effectively withdrawn his 
request for a hearing before a Member of the Board.  See 38 
C.F.R. § 20.704(d).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. Service-connected residuals of a fracture to the right 
fibula consist of no more than subjective complaints of 
instability; with clinical evidence of full and painless 
range of motion, no ligamentous laxity, effusion, or other 
significant abnormalities and no x-ray evidence of 
arthritis.

3. Service-connected residuals of a fracture of the right 
scapula/clavicle are currently manifested by subjective 
complaints of pain when sleeping on this shoulder; 
objective findings reveal a fracture deformity 6 
centimeters medial to the acromioclavicular joint, full 
and painless range of motion, and no effusion, tenderness, 
muscle wasting, crepitus, or guarding.  

4. Service-connected residuals of fractures of the fifth and 
sixth ribs are manifested by subjective complaints of pain 
along the right side of the chest when sleeping on his 
side.  Objective findings reveal no step-off deformities 
or tenderness.  Residuals of fractures of the ribs are not 
shown to have resulted in removal of a rib or resection of 
two or more ribs, or in equivalent residuals.

5. From December 1991 to March 1993, the veteran's service-
connected residuals of hemorrhoidectomy were manifested by 
no external hemorrhoids or visible fissures, moderate 
tenderness at right lateral side of anus, and no visible 
bleeding.

6. From April to August 1993, the veteran's service-connected 
residuals of hemorrhoidectomy were productive of bleeding 
and prolapsed hemorrhoids which required surgery.

7. From September 1993, service-connected residuals of 
hemorrhoidectomy have been manifested by the veteran's 
report of no rectal bleeding and occasional bleeding from 
fissures.  Objective findings reflect a single, small, 
external hemorrhoid that was not bleeding.

8. The veteran has reported no complaints with respect to 
residuals of hernia repair and examination of the inguinal 
area show no direct or indirect inguinal hernias and no 
surgical scars in this area.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a fracture to the right 
fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5262, 5271 (1998).

2. The schedular criteria for a compensable evaluation for 
residuals of a fracture of the right scapula/clavicle have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 
5203 (1998).

3. The criteria for a compensable evaluation for residuals of 
a fracture of the fifth and sixth ribs have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5299-5297 (1998).

4. The criteria for a compensable rating for hemorrhoids, 
from December 1991 to March 1993, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (1998).

5. The criteria for an evaluation of 20 percent for 
hemorrhoids, from April to August 1993, have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7336.

6. The criteria for a compensable rating for hemorrhoids from 
September 1993 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7336.

7. The schedular criteria for a compensable rating for 
residuals of a hernia repair are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7338 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was granted service connection for residuals of a 
fracture of the right fibula, residuals of a fracture of the 
right scapula/clavicle, residuals of a fracture of the right 
fifth and sixth rib, residuals of a hemorrhoidectomy, and 
residuals of a hernia repair by a September 1992 rating 
decision.  Each disorder was individually rated as zero 
percent disabling, effective from December 1991; however, a 
combined evaluation of 10 percent disabling was assigned 
based on the limitation of employment when considering all of 
the veteran's service-connected disabilities.  This 
determination was based on the veteran's service medical 
records and a March 1992 report of VA examination.  

As noted above, the veteran entered service in June 1978.  
The service medical reveal that he underwent a 
hemorrhoidectomy and hernia repair in July 1980, fractured 
his right distal fibula in August 1988, and fractured his 
right scapula/clavicle and right fifth and sixth ribs in 
February 1991.  He was released from service in December 
1991.

The March 1992 report of VA examination reflects that the 
veteran complained of right shoulder popping and pain since 
the February 1991 injury; right sided pain over the area of 
the injured ribs; right ankle instability, giving out, 
pulling sensation, and pain; as well as daily bleeding at the 
rectum and pain during defecation.  Objective findings 
revealed mild tenderness over the right infra-axillary areas, 
fifth thru eighth ribs.  The right clavicle was more 
prominent than the left, there was mild tenderness over the 
anterior part of the right shoulder joint, and crepitus was 
noted at the acromio-clavicular joint.  A four inch vertical 
scar was observed on the lower third of the right ankle, 
there was no tenderness or thickening of the scar, range of 
motion of the right ankle was within normal limits, and 
stability was normal.  The diagnoses were right rib fracture; 
status post fracture of right clavicle and scapula, rule out 
post traumatic degenerative joint disease of acromio-
clavicular joint and intra articular derangement of the right 
shoulder; status post right fibular fracture.  Digestive 
examination revealed history of constipation once or twice 
per week, no external hemorrhoids or visible fissures, 
moderate tenderness at right lateral side of anus, and no 
visible bleeding.  The diagnoses were status post 
hemorrhoidectomy, history of prolapsing of hemorrhoids, 
fissure in ano, and bleeding rectum most likely secondary to 
recurrence of hemorrhoids.

VA outpatient treatment records show that, in April 1993, the 
veteran complained of rectal bleeding and right shoulder and 
rib pain since 1991.  Upon evaluation at the surgery clinic, 
it was noted that he had bleeding, prolapsed hemorrhoids 
which required surgery and symptoms consistent with fissures.  
The examiner recommended EUA (examine under anesthesia), 
hemorrhoidectomy, and possible lateral sphincterotomy.  
Subsequent treatment records show that the veteran continued 
to experience rectal bleeding and, in August 1993, underwent 
the procedures recommended by the surgery clinic.  Upon 
follow-up examination, it is noted that the veteran's 
recovery was complicated by fever and pain.  Hemorrhoidectomy 
follow-up examination in September 1993 revealed that the 
veteran was well recovered, he experienced minimal pain with 
bowel movements, and had returned to work.  

Upon VA examination in June 1994, the veteran complained of 
right ankle pain and instability which usually occurs once or 
twice per day and lasts two to three hours when he walks a 
lot on his job as a postman.  The veteran also complained of 
distal right foot numbness with repetitive use which lasts 
two to three hours and is relieved with rest.  He reported 
daily right shoulder pain, numbness, and stiffness with pain 
down the right arm and numbness in the right hand as a result 
of localized pressure when carrying a mail bag over the right 
shoulder or working overhead for long periods of time.  The 
veteran also complained of mild, localized pain of the right 
chest wall when lying on it, recurrent reducible hemorrhoids 
with no bleeding, and denied any knowledge of having a hernia 
or hernia repair.  Examination of the right fibula and ankle 
showed a four centimeter scar over the right distal fibula, 
tenderness of the right distal fibula and lateral right 
ankle, no swelling or deformity, and laxity of the right 
talotibial ligament.  Range of motion testing revealed 10 
degrees of dorsiflexion, 45 degrees of plantar flexion, 
inversion to 45 degrees, and eversion to 20 degrees.  Right 
shoulder examination revealed mild anterior tenderness and no 
swelling or deformity.  Range of motion studies demonstrated 
180 degrees of abduction and flexion and 90 degrees of 
internal and external rotation.  Objective findings also 
included mild tenderness over the lateral right rib area; no 
hernia; and small, nonbleeding, reducible external 
hemorrhoids measuring one centimeter.  Neurological 
examination showed no sensory or motor deficits and reflexes 
were normal.  The diagnoses were status post distal fibula 
fracture with recurrent pain and instability of the right 
ankle, status post right clavicle and scapula fracture with 
recurrent right shoulder pain, status post fracture of the 
ribs with chest wall straining, status post hemorrhoidectomy 
with residual non bleeding and reducible external 
hemorrhoids, history of hernia repair not found, history of 
distal polyneuropathy of the right foot secondary to right 
fibula fracture, and history of distal polyneuropathy of the 
right shoulder secondary to right clavicle and scapula 
fracture.  X-ray testing demonstrated a negative right ankle 
as well as healed right clavicular and several right rib 
fractures.

Upon consideration of the foregoing, by a June 1994 rating 
decision, the schedular evaluation for residuals of the 
veteran's right fibula fracture was increased to 10 percent 
disabling, the schedular evaluation for residuals of 
hemorrhoidectomy were increased to 10 percent disabling from 
April 1993 to August 1993, and the schedular evaluations for 
the remaining service-connected disorders were confirmed and 
continued.  

A March 1998 report of VA examination reflects that the 
veteran reported no right ankle pain but complained of 
instability while walking and on prolonged standing.  The 
examiner noted that the veteran was able to maintain active 
duty requirements as a reservist and did not require a cane 
or any assistive device.  The veteran reported a deformity on 
the anterior clavicular surface and right shoulder pain when 
sleeping on this side.  With respect to his right rib 
fractures, the veteran complained of right sided chest pain 
when sleeping on this side.  Physical examination of the 
right shoulder revealed a fracture deformity six centimeters 
medial to the acromioclavicular joint and no effusion, 
tenderness, muscle wasting, crepitus, or guarding.  There was 
full and painless range of motion of the right shoulder 
including flexion and abduction to 180 degrees and external 
and internal rotation to 90 degrees.  Palpation of the 
anterior rib cage revealed no step-off deformities, palpation 
of the ribs revealed no tenderness and the veteran's lungs 
were clear to auscultation and percussion.  Evaluation of the 
lower extremities revealed a 14 centimeter hyperpigmented and 
somewhat depressed longitudinal scar at the right ankle, full 
and painless range of motion with no ligamentous laxity, and 
an unremarkable gait.  The examiner's impression was status 
post fibular fracture with open reduction and internal 
fixation surgery, status post right scapula and right 
clavicle fracture, and status post rib fractures.  The 
examiner commented that the veteran's injuries were 
moderately severe.  He noted that these injuries were 
manifested by multiple fractures and high velocity injury 
with blunt trauma to the chest and lower extremity.  The 
examiner further commented that the clinical findings were 
unimpressive and, with the exception of a fracture deformity 
of the right clavicle, showed no significant abnormalities.  
The examiner stated that there was no evidence of less 
movement than normal, weakened movement, excessive 
fatigability, atrophy, swelling, pain on movement, or 
functional limitation and concluded that, at present, the 
residual manifestations of the veteran's injuries appeared to 
be minimal.  X-ray testing revealed healed fractures 
involving the right clavicle and right second through eighth 
ribs.  The right scapula and right shoulder were otherwise 
intact.  It was also noted that findings in the distal fibula 
may be related to prior trauma and there was no evidence of 
acute bony trauma.

Upon VA examination of the intestines in August 1998, the 
veteran reported no problems with bleeding hemorrhoids and 
occasional bleeding from fissures.  It was noted that he was 
asymptomatic at the time of examination.  Additionally, the 
veteran reported that he was unaware of any surgery with 
respect to hernia repair.  Rectal examination revealed the 
presence of a single, small, external hemorrhoid that was not 
bleeding.  No fissures or internal hemorrhoids were noted and 
there was no excessive, redundant tissue.  Inguinal 
examination showed no direct or indirect inguinal hernias and 
no surgical scars in this area.  The diagnoses were status 
postoperative times two hemorrhoidectomy and status post 
alleged hernia repair, not found on present examination.  

Pertinent Law and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West at 137.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1998).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1998), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), it was held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Esteban, 6 Vet. App. at 261, 262.

Fracture Residuals:  In evaluating disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also 
made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of 
movements, including pain on movement.  38 C.F.R. § 4.45.  
The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is also the intention of the rating schedule 
to recognized actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Analysis

Right Fibula:  The veteran's service-connected residuals of a 
fracture of the right fibula are rated as 10 percent 
disabling by analogy to malunion of the tibia and fibula 
under Diagnostic Code 5262.  38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5299-5262 (1998).

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1998).

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1998).  

The Board notes that the veteran's primary complaints have 
included right ankle pain, instability, and giving out.  Very 
few objective symptoms have been detected during examinations 
as being manifestations of residuals of the veteran's right 
fibula fracture.  Objective findings consistently reflect 
that the veteran has normal range of motion and stability of 
the right ankle.  Additionally, although tenderness of the 
right distal fibula and lateral right ankle were noted upon 
VA examination in June 1994, such symptoms were not present 
upon VA examination in March 1998 and the veteran's 
complaints were limited to right ankle instability.  
Significantly, the examiner commented that that there was no 
evidence of less movement than normal, weakened movement, 
excessive fatigability, atrophy, swelling, pain on movement, 
or functional limitation.  The examiner's conclusion was that 
the residual manifestations of the veteran's injuries 
appeared to be minimal. 

Based on the foregoing, the Board concludes the veteran has 
no more than slight right ankle disability and an evaluation 
in excess of 10 percent disabling under Diagnostic Code 5262 
not warranted.  Similarly, inasmuch as the evidence shows 
that the veteran has normal and painless range of motion of 
the right ankle, an evaluation in excess of 10 percent for 
limitation of motion under Diagnostic Code 5271 is also not 
warranted and a higher rating in light of 38 C.F.R. §§ 4.40, 
4.59, DeLuca v. Brown, 8 Vet. App. 202 (1995), is not 
demonstrated.  Therefore, an evaluation in excess of 10 
percent for residuals of a fracture of the right fibula is 
not warranted and the veteran's claim is denied.  

The Board also notes that the veteran complained of right 
foot numbness upon VA examination in June 1994 and his right 
ankle scar was described as somewhat depressed upon VA 
examination in March 1998.  However, there was no tenderness 
or thickening of the veteran's right ankle scar upon VA 
examination in March 1992, no other abnormalities of the scar 
are shown, and neurologic examination in June 1994 showed no 
sensory or motor deficits and reflexes were normal.  Thus, 
separate evaluations for the veteran's right ankle scar and 
subjective complaints of right foot numbness, under 38 C.F.R. 
§ 4.118 and 4.124a, are not warranted. 

Right Scapula/Clavicle:  The residuals of the veteran's 
fractured right scapula/ clavicle are currently evaluated as 
noncompensably disabling by analogy to Diagnostic Code 5203 
which applies to impairment of the scapula or clavicle.  
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5299-5203 (1998).

In the alternative, it is permissible to rate the impairment 
of function of the contiguous joint.  However, the most 
recent VA examination found full range of motion of the right 
shoulder and no appreciable weakness.  Thus, the impairment 
of function is properly noncompensable.

Standard range of motion of the shoulder is 180 degrees 
flexion and abduction and 90 degrees internal and external 
rotation.  38 C.F.R. § 4.71, Plate I (1998).  A compensable 
rating under the appropriate Diagnostic Codes would require 
evidence of limitation of motion of the arm at shoulder level 
or favorable ankylosis with abduction at 60 degrees, neither 
of which has been shown to be present.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201 (1998).  In fact, the range of 
motion reported during the recent VA examination was the same 
as the standard range of motion noted above.

Although an increased rating may be warranted where 
quantitatively there is additional motion lost due to pain on 
use or during exacerbation of the disability, the examination 
reports noted that the range of motion of the veteran's right 
shoulder was full and painless.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board notes that the veteran's right 
shoulder complaint consists of pain when laying on his right 
side.  However, the Board finds that there is no objective 
medical evidence of pain warranting a compensable evaluation.  
In addition, the veteran has not contended that he has lost 
range of motion in the shoulder secondary to pain.  
Therefore, an evaluation in excess of zero percent for 
residuals of a fracture of the right scapula/clavicle is not 
warranted and the veteran's claim is denied.

Fifth and Sixth Rib:  The veteran's disability has been rated 
as noncompensably disabling by analogy to Diagnostic Code 
5297, which applies to removal of a rib or ribs.  38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Codes 5299-5297 (1998).  Under the 
provisions of Diagnostic Code 5297, a 10 percent rating is 
warranted where there is removal of one rib, or resection of 
two or more ribs without regeneration; a 20 percent rating is 
warranted where there has been removal of two ribs; a 30 
percent rating is warranted for removal of three or four 
ribs; a 40 percent rating is warranted where five or six ribs 
have been removed, and a 50 percent rating is warranted where 
more than six ribs have been removed.

Rib fractures that cause chest wall injury may be rated based 
upon any restrictive lung disease they cause.  38 C.F.R. § 
4.97, Diagnostic Code 6843 (1998).

With the exception of mild tenderness over the right infra-
axillary areas, fifth thru eighth ribs, upon VA examination 
in March 1992, the medical evidence consists of subjective 
complaints of mild, localized pain of the right chest wall 
when lying on this side.  There is no objective evidence that 
the veteran's right fifth and sixth rib fractures are 
productive of residual disability.  No pertinent evidence of 
disability or limitation of function, such as swelling, 
atrophy, tenderness, limitation of motion, etc., have been 
shown and no respiratory problems have been noted on VA 
examination. 

The veteran has offered no supplemental evidence supporting 
his contention that his current residuals are in fact 
compensable.  The evidence of record does not show the 
removal of one or more ribs, or the resection of two or more 
ribs without regeneration.  The evidence of record shows 
healed fractures that are currently asymptomatic.  In the 
absence of evidence of any current symptomatology, the Board 
can find no basis for the grant of a compensable evaluation 
of this condition.  As such, an evaluation in excess of zero 
percent disabling for residuals of the veteran's right fifth 
and sixth rib fracture is not warranted and his claim is 
denied.

Hemorrhoidectomy:  The veteran's service-connected residuals, 
status post hemorrhoidectomy, has been rated under Diagnostic 
Code 7336.  38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).

The pertinent schedular provisions provide that mild or 
moderate external hemorrhoids warrant a zero percent 
evaluation and a 10 percent evaluation is warranted for 
external hemorrhoids manifested by large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
for hemorrhoids manifested by persistent bleeding and with 
secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

Upon review of the above-noted schedular criteria and 
symptomatology associated with the veteran's disability, the 
Board concludes that a compensable evaluation for residuals, 
status post hemorrhoidectomy, from December 1991 to March 
1993, is not warranted.  The positive clinical evidence 
consists of findings upon VA examination in March 1992 of 
constipation once or twice per week, no external hemorrhoids 
or visible fissures, moderate tenderness at right lateral 
side of anus, and no visible bleeding.  Thus, from November 
1991 to March 1993, the veteran's hemorrhoids were not 
manifested by large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences which would warrant a compensable evaluation.  

However, VA outpatient treatment records demonstrated that, 
in April 1993, the veteran sought treatment for rectal 
bleeding and, upon evaluation by the surgery clinic, it was 
determined that the veteran had bleeding and prolapsed 
hemorrhoids which required surgery and symptoms consistent 
with fissures.  Subsequent treatment records show that the 
veteran continued to exhibit these symptoms and, in August 
1993, underwent a hemorrhoidectomy.  Follow-up records show 
that his recovery was complicated by fever and pain; however, 
upon examination in September 1993, the veteran was noted to 
be well recovered and experiencing minimal pain with bowel 
movement.  It was also noted that he had returned to work.  
Thus, based upon the foregoing symptomatology and resulting 
surgery, the Board finds that the veteran's hemorrhoids were 
manifested by persistent bleeding and fissures which would 
warrant an increased evaluation of 20 percent disabling under 
Diagnostic Code 7336 from April to August 1993.  

After August 1993, the medical evidence reflects that the 
symptoms associated with the veteran's hemorrhoids have not 
met the criteria for a compensable evaluation.  That is, his 
hemorrhoids have not been shown to be large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  Conversely, upon VA examination in 
June 1994, the veteran reported recurrent reducible 
hemorrhoids and objective findings included small, 
nonbleeding, reducible external hemorrhoids and, upon VA 
examination in August 1994, the veteran reported no problems 
with bleeding hemorrhoids, occasional bleeding fissures, and 
objective findings included a single, small, external 
hemorrhoid.  Thus, subsequent to recovery from the August 
1993 hemorrhoidectomy, the evidence shows that the veteran's 
medical history and clinical findings on rectal examination 
have been essentially normal.  Considering the foregoing, the 
Board concludes that the veteran's disability picture after 
August 1993 does not more nearly approximate the criteria 
required for a compensable rating for residuals of a 
hemorrhoidectomy.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7336.

Hernia Repair:  The veteran's service-connected residuals of 
a hernia repair is evaluated as noncompensably disabling 
under Diagnostic Code 7338 for inguinal hernia.  38 C.F.R. § 
4.114, Diagnostic Code 7338 (1998).

The pertinent schedular criteria provide that, under 
Diagnostic Code 7338, a noncompensable evaluation is provided 
where the hernia is not operated, but remediable or small 
reducible or without true hernia protrusion.  A 10 percent 
evaluation is provided for an inguinal hernia that is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is assigned for an 
inguinal hernia which is small, postoperative recurrent, or 
unoperated irremediable, not well supported by a truss, or 
not readily reducible.  A 60 percent evaluation is warranted 
for an inguinal hernia that is large, postoperative, 
recurrent, now well supported under ordinary conditions and 
not readily reducible, when considered inoperable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.

After carefully reviewing the medical evidence of record, 
along with the appellant's description of his symptoms, the 
Board finds that the current noncompensable evaluation is the 
appropriate rating for the residual of the veteran's hernia 
repair.  The Board notes that the veteran has denied any 
knowledge of having a hernia or hernia repair and there is no 
objective evidence of direct or indirect inguinal hernias and 
or surgical scars in this area.  Thus, in as much as the 
evidence of record is entirely negative for residuals of a 
hernia repair, the Board finds that there is no basis for an 
evaluation in excess of zero percent disabling and the 
veteran's claim must be denied.

Other Matters:  Consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (1998), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, with the exception of the assignment of 
a 20 percent evaluation for residuals of a hemorrhoidectomy 
from April to August 1993, the Board finds no basis upon 
which to assign higher disability evaluations for the 
veteran's remaining service-connected disorders.  
Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's service-connected 
disorders now cause or have in the past caused marked 
interference with his employment, or that such disorders 
presently require or have in the past required frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards.  Id.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
his service-connected disorders and related diagnostic codes.  
He has also been afforded examinations and an opportunity to 
present argument and evidence in support of his claims.  
Accordingly, no prejudice has resulted herein.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right fibula is denied.

Entitlement to an evaluation in excess of zero percent for 
residuals of a fracture of the right scapula/clavicle is 
denied.

Entitlement to an evaluation in excess of zero percent for 
residuals of a fracture of the right fifth and sixth ribs is 
denied.

Entitlement to an evaluation in excess of zero percent for 
residuals of a hemorrhoidectomy from December 1991 to March 
1993 is denied.

Entitlement to an increased evaluation of 20 percent 
disabling for residuals of hemorrhoidectomy from April to 
August 1993 is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of zero percent for 
residuals of a hemorrhoidectomy from September 1993 is 
denied.

Entitlement to an evaluation in excess of zero percent for 
residuals of a hernia repair is denied.




		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

